DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on May 7, 2021. 
Claim 6 has been amended. 
Claims 4, and 8-10 have been canceled. 
Response to Arguments
Applicant’s arguments, see pg. 6, filed May 7, 2021, with respect to claims 6-7 and 9-12 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended claim 6 by clarifying that the limitation directed to “a brightness difference” is part of the claimed method. 
Applicant’s arguments, see pg. 6, filed May 7, 2021, with respect to claim 10 have been fully considered and are persuasive.  The 112(d) rejection of the claim has been withdrawn. Applicant has canceled claim 10. 
Allowable Subject Matter
 Claims 1-3, 5-7, and 11-13 are allowable. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Lee (U.S. 2019/0187077) and Horai (U.S. 2004/0101099).
Regarding claim 1:
Lee discloses a semiconductor defect inspection apparatus comprising: 
a stage (Fig. 2, 120a and 120b) for holding an inspection target object (Fig. 1, 121); 

a transmission X-ray detector (Fig. 2, 130) configured to detect transmitted X-rays (Fig. 2, X2) that pass through the inspection target object (Fig. 1, 121);
a fluorescent X-ray detector (Fig. 2, 140) configured to detect fluorescent X-rays (Fig. 2, X3) which are emitted from the inspection target object (Fig. 1, 121); and 
a defect detector (Fig. 2, 150) configured to detect a first defect by analysis of a transmission X-ray image which is obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image) and a second defect by analyzing the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed).
Horai teaches a second defect by analyzing a spectrum of the fluorescent X-rays ([0044], X-ray spectrum analyzed), 
wherein the second defect has an area which is a half ( [0028], defect size) or more than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size).
However, Lee and Horai fail to disclose wherein a brightness difference between a first pixel, corresponding to the second defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is less than a preset threshold, the first and second pixels being in a same position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-3 and 5 are allowable by virtue of their dependency.
Regarding claim 6:
Lee discloses a semiconductor defect inspection method, comprising: 

 detecting the X-rays (Fig. 1, 130; Fig. 2, 130, detecting X-ray X2) that pass through the inspection target object (Fig. 1, 130; Fig. 2, 130, detecting X-ray X2);
 detecting fluorescent X-rays (Fig. 1, 140; Fig. 2, 140, detecting X-ray X3) generated from the inspection target object (Fig. 1, 140; Fig. 2, 140, detecting X-ray X3);
detecting whether a first defect is present by an analysis of a transmission X-ray image ([0094], defect detection from X-ray image) obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image); 
detecting whether a second defect is present by analysis of the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed); and 
determining that a defect is present in the inspection target object ([0093]-[0094], defect is located using image) in response to detecting a presence of at least one of the first defect ([0093]-[0094], defect is located using image) or the second defect.
Horai teaches detecting whether a second defect is present by a spectrum analysis of the fluorescent X-rays ([0044], X-ray spectrum analyzed), 
wherein the first defect has an area which is a half ([0028], defect size) or less than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size).
However, Lee and Horai fail to disclose wherein detecting whether a first defect is present further comprises: determining whether a brightness difference between a first pixel, corresponding to the first defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is greater than a preset threshold, the first and second pixels being in a same position.

Regarding clam 13:
Lee discloses a system comprising: 
one or more processors (Fig. 2, 150) programmed with machine-readable instructions to carry out control to: 
irradiate an inspection target object (Fig. 1, 121) placed on a stage (Fig. 1, 120) with X-rays (Fig. 1, X1); 
detect the X-rays (Fig. 1, 130) which passed through the inspection target object (Fig. 1, 121) are detected as transmitted X-rays (Fig. 1, detector 130 detects X-ray X2);
 detect fluorescent X-rays generated from the inspection target object (Fig. 1, detector 140 detects X-rays X3);
 detect whether a first defect is present ([0094], defect detection from X-ray image) by an analysis of a transmission X-ray image ([0094], defect detection from X-ray image) obtained by performing photoelectric conversion of the transmitted X-rays ([0094], defect detection from X-ray image); 
detect whether a second defect is present ([0117]-[0119], fluorescent X-rays analyzed) by a spectrum analysis of the fluorescent X-rays ([0117]-[0119], fluorescent X-rays analyzed); and
 determine that a defect is present in the inspection target object ([0093]-[0094], defect is located using image) in response to detecting a presence of at least one of the first defect ([0093]-[0094], defect is located using image) or the second defect.

wherein the second defect has an area which is a half ( [0028], defect size) or more than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size),
wherein the first defect has an area which is a half ([0028], defect size) or less than a half of an area of a region that is irradiated with the X-rays ( [0028], defect size).
However, Lee and Horai fail to disclose wherein a brightness difference between a first pixel, corresponding to the second defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is less than a preset threshold, the first and second pixels being in a same position, wherein a brightness difference between a first pixel, corresponding to the first defect, in the transmission X-ray image of the inspection target object and a second pixel in a transmission X-ray image of a reference object is greater than a preset threshold, the first and second pixels being in a same position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

O’Dell- (U.S. 6,234,298)- Wafer inspection method. 
Kaneko (U.S. 2019/0170659)- Defect imaging system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884